Case 18-05719-5-DMW         Doc 72 Filed 02/26/19 Entered 02/26/19 15:43:44                Page 1 of 3


                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                             FAYETTEVILLE DIVISION

 IN RE:

 FIRST BAPTIST HOUSING                                        CASE NO. 18-05719-5-DMW
 DEVELOPMENT CORPORATION                                      CHAPTER 11

        DEBTOR.

  RESPONSE TO MOTION FOR APPOINTMENT OF FINANCIAL MONITOR AND TO
           HOLD REMAINING INSURANCE PROCEEDS IN ESCROW

        NOW COMES the Debtor, First Baptist Housing Development Corporation (the

 “Debtor”), by and through undersigned counsel, and responds to the Motion for Appointment of

 Financial Monitor and to Hold Remaining Insurance Proceeds in Escrow (hereinafter “Motion”)

 filed by Skyline Restoration, Inc. (“Skyline”) as follows:

        1.      The Debtor filed a voluntary petition seeking relief under chapter 11 of the

 Bankruptcy Code on November 28, 2018, and currently operates as a Debtor-in-Possession.

        2.      The Debtor is a North Carolina nonprofit corporation with its principal place of

 business located in Lumberton, North Carolina.

        3.      The Debtor operates a 40 unit apartment complex that is regulated by the United

 States Department of Housing and Urban Development (“HUD”) as to rental rates and operating

 methods.

        4.      It its Motion, Skyline requests a financial monitor be appointed to review the

 Debtor’s finances and to establish an escrow account for certain insurance proceeds. In addition,

 Skyline asserts that the Debtor continues to use insurance proceeds to pay contractors.

        5.      Upon information and belief, the Debtor’s secured lender, Berkadia Commercial

 Mortgage (“Berkadia”) is holding approximately $20,000.00 of insurance proceeds. However,

 the Debtor does not have access to these funds without approval from both HUD and Berkadia.
Case 18-05719-5-DMW         Doc 72 Filed 02/26/19 Entered 02/26/19 15:43:44             Page 2 of 3


        6.      Because of the Debtor’s lack of access and control over these funds, it does not

 appear that a financial monitor is necessary.

        7.      The Debtor has completed repairs and is no longer paying contractors for work

 related to Hurricane Matthew.

        8.      As to the necessity of a financial monitor for the Debtor’s finances, the Debtor is

 heavily regulated by HUD and submits monthly reports that Skyline can review.

        9.      To appease Skyline and in the interest of the nonprofit Debtor’s limited financial

 resources, the Debtor is compiling a list of paid expenses related to Hurricane Matthew and will

 provide to Skyline, the Bankruptcy Administrator, and any other party-in-interest.

        WHEREFORE, based upon the foregoing, the Debtor respectfully requests that the

 Motion for Appointment of Financial Monitor and to Hold Remaining Insurance Proceeds in

 Escrow filed by Skyline Restoration, Inc. be DENIED and for such further relief as the Court

 deems necessary and proper.

        Respectfully submitted this, the 26th day of February, 2019.

                                                 STUBBS & PERDUE, P.A.

                                                 BY: s/William H. Kroll
                                                 WILLIAM H. KROLL (NCSB No. 39149)
                                                 wkroll@stubbsperdue.com
                                                 9208 Falls of Neuse Road, Suite 201
                                                 Raleigh, North Carolina 27615
                                                 Telephone: (919) 870-6258
                                                 Telefax:    (919) 870-6259

                                                 Counsel for Debtor
Case 18-05719-5-DMW        Doc 72 Filed 02/26/19 Entered 02/26/19 15:43:44          Page 3 of 3


                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies, that on the 26th day of February, 2019, a true and
 accurate copy of the foregoing was electronically filed with the CM/ECF system, copies of
 which were remitted to the following CM/ECF participants:


    Brian Behr
    BANKRUPTCY ADMINISTRATOR

        The undersigned further certifies that a true and accurate copy of the foregoing was
 deposited with the United States Postal Service in an envelope, bearing sufficient postage for
 mailing via first-class mail delivery, properly addressed as follows:

   First Baptist Housing Development Corp.     Gregory P. Chocklett
   Attn: Wixie Stephens, Chairperson           Law Offices of Gregory Chocklett
   Board of Trustees                           711 Harvey Street
   504 West 2nd Street                         Raleigh, NC 27608
   Lumberton, NC 28358                         Counsel for Skyline

        Executed this, the 26th day of February, 2019.

                                             s/William H. Kroll

                                             WILLIAM H. KROLL (NCSB No. 39149)
                                             wkroll@stubbsperdue.com

                                             STUBBS & PERDUE, P.A.
                                             9208 Falls of Neuse Road, Suite 201
                                             Raleigh, North Carolina 27615
